Case 1:17-cr-00071-IMK-MJA Document 261 Filed 10/17/18 Page 1 of 2 PageID #: 1098



                            UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF WEST VIRGINIA

  UNITED STATES OF AMERICA,

  v.                                                   DOCKET NO.: 1:17CR71-005
                                                       (JUDGE KEELEY)
  LAZARO SERRANO DIAZ


                                       NOTICE OF APPEAL

         Pursuant to Rule 4(b), the Defendant, Lazaro Serrano Diaz, by his attorney, Michael J.

  Sharley, hereby gives notice of the defendant’s intent to appeal the sentence imposed by order of

  the United States District Court for the Northern District of West Virginia by order entered

  October 2, 2018, to the United States Court of Appeals for the Fourth Circuit Court of Appeals.

  The Defendant will contend that the sentence was not reasonable under the factors of 18 U.S.C.

  §3553, and the Court’s estimation of loss involved erroneous findings of fact and in improper

  application of the sentencing guidelines, particularly the application of §2B1.1, United States

  Sentencing Guidelines, and Application Note 3(F) to the calculation of loss.

         The Defendant, being without funds and previously having been deemed to be indigent

  under the provisions of the Criminal Justice Act, respectfully requests the appointment of

  counsel to prosecute this appeal.



                                               LAZARO SERRANO DIAZ
                                               Defendant,
                                               BY COUNSEL

  /s/ Michael J. Sharley
  MICHAEL J. SHARLEY
  WVSB #6377
  5 Dunkard Ave.
  Westover, WV 26501
  (304) 292-6075
  mjsharleylaw@aol.com


                                                   1
Case 1:17-cr-00071-IMK-MJA Document 261 Filed 10/17/18 Page 2 of 2 PageID #: 1099



                                              CERTIFICATE OF SERVICE
     I certify that on October 17, 2018, I electronically filed Defendant Lazaro Serrano Diaz’ Notice of Appeal with
  the Clerk of Court using the CM/ECF system which will send notification of such filing to the attorneys of record.

  /s/ Michael J. Sharley




                                                           2
